Name: Commission Directive 1999/57/EC of 7 June 1999 adapting to technical progress Council Directive 78/764/EEC relating to the driver's seat on wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  means of agricultural production;  organisation of transport
 Date Published: 1999-06-15

 Avis juridique important|31999L0057Commission Directive 1999/57/EC of 7 June 1999 adapting to technical progress Council Directive 78/764/EEC relating to the driver's seat on wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 148 , 15/06/1999 P. 0035 - 0036COMMISSION DIRECTIVE 1999/57/ECof 7 June 1999adapting to technical progress Council Directive 78/764/EEC relating to the driver's seat on wheeled agricultural or forestry tractors(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), as last amended by Directive 97/54/EC of the European Parliament and of the Council(2), and in particular Article 11 thereof,Having regard to Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors(3), as last amended by Directive 97/54/EC, and in particular Article 10 thereof,(1) Whereas, in order to improve safety, it is now necessary to specify in detail how the driver's seat is to be fitted while avoiding poor ergonomics;(2) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 12 of Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Item 1.1.5 of Annex IV to Directive 78/764/EEC is hereby replaced by the following: "1.1.5. where the position of the seat is adjustable only lengthwise and vertically, the longitudinal axis passing through the seat reference point shall be parallel with the vertical longitudinal plane of the tractor passing through the centre of the steering wheel and not more than 100 mm from that plane;".Article 21. From 1 July 2000, Member States may not:- refuse to grant EC type-approval, to issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, in respect of any of tractor, or- prohibit the entry into service of tractors,if the tractors in question meet the requirements of Directive 78/764/EEC, as amended by this Directive.2. From 1 January 2001, Member States:- may no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC in respect of a type of tractor which does not meet the requirements of Directive 78/764/EEC, as amended by this Directive,- may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 78/764/EEC, as amended by this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with with this Directive by 30 June 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of domestic law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 7 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 84, 28.3.1974, p. 10.(2) OJ L 277, 10.10.1997, p. 24.(3) OJ L 255, 18.9.1978, p. 1.